DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the surface roughness of the bent part on the other main surface” and “the surface roughness of a region other than the bent part on the other main surface”.  As indicated in ¶ 5 of the previous Non-Final Office Action (henceforth, “NFOA”), these limitations are deemed to be indefinite, as there are more than one measurement of surface roughness.
As claims 16 and 17 depend on claim 15, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 15, claims 16 and 17 are also held to be rejected.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that only the limitation corresponding to “the surface roughness of the bent part on the one main surface” has antecedent, whereas the limitation corresponding to “the surface roughness of the bent part on the other main surface” lacks antecedent basis and is deemed to be indefinite, as there are more than one measurement of surface roughness.  

Allowable Subject Matter
Claims 15-17 would be allowable if a) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) as set forth above, b) include all of the limitations of the base claim and any intervening claims, and c) recite that the substrate comprises glass.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0337224 A1 (“Odani”).
Considering claims 14 and 23, Odani discloses a glass sheet having a bent portions 14 and 15 (reading on the claimed bent parts) and a flattened portion 11 (reading on the claimed “a region other than the bent part”), wherein the respective Ra of the bent portions exceed that of the flat portion 11 (Odani ¶ 0037 and Fig. 1).  Odani is analogous, for being directed to bent glass substrates, in particular those used for display purposes.
Specifically, Odani discloses that the bent portions have Ra of at least 500 nm, while the flat portion 11 has Ra of at most 10 nm (id. ¶ 0037).  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Odani thus renders obvious claims 14 and 23.
Considering claim 18, as the bending stretches a predetermined mass of glass over a greater length, it stands to reason that thickness of the bent portions is less than a thickness of the flattened portion.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Odani as applied to claim 14 above, and further in view of U.S. 2012/0329525 A1 (“Hashimoto”).
Considering claim 19, Odani as discussed above is silent re: surface roughness of edge regions of a cover glass.  However, polishing this edge region to have a surface roughness less than 5 nm or even less than 0.1 nm is known in the art (Hashimoto ¶ 0015 and 0046).  Hashimoto is analogous, for being directed to glass used for display purposes.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have polished the edge region of a cover glass to be less than 5 nm, as such a polishing treatment removes micro cracks from edge regions of a glass (id. ¶ 0044 and 0061).  As less than 5 nm may be less than 10 nm applicable to all other surfaces of the glass of Odani, limitation of claim 19 is considered to be met.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Odani as applied to claim 14 above, and further in view of U.S. 2014/0065366 A1 (“Joubaud”).
Considering claim 19, Odani as discussed above is silent re: different radius of curvature at the bent portions.  However, making a display cover glass having bend portions exhibiting variable radius is known in the art, as is taught in Joubaud (id. ¶ 0043).  Joubaud is analogous, for being directed to bent glass used for display purposes.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to made the bent portions of the glass of Odani exhibit variable radius of .
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Odani as applied to claim 14 above, and further in view of U.S. 2014/0102144 A1 (“Yamanaka”).
Considering claim 21, Odani as discussed above is silent regarding beta-OH values of the opposing surfaces of the glass sheet.  
Yamanaka teaches that it is the case a float glass exhibits different beta-OH values on opposing surfaces thereof, even when steps are taken to equalize the values (compare the working examples in Yamanaka to the comparative examples).  Yamanaka is analogous, as it is concerned with beta-OH values of glass articles.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the float glass of Yamanaka as the base glass sheet used in Odani, as doing so improves evenness of chemical strengthening (Yamanaka ¶ 0016).  However, even by using such a glass, there is still a difference in beta-OH values, thereby meeting the limitations of claim 21.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Odani and Yamanaka, as applied to claim 21 above, and further in view of U.S. 2012/0202677 A1 (“Shimada”).
Considering claim 22, Odani and Yamanaka as discussed above are silent regarding beta-OH values of different portions of a glass.
It may be inferred from the teachings of Shimada that increased value of beta-OH leads to decreased temperature needed to bend a glass material (Shimada ¶ 0130).  As such, given that portions of the glass sheet of Joubaud and Yamanaka is to be bent, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to increase the beta-OH values of the bent portions, so that a lower temperature is needed to effect the bending.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 14-23 (pg. 8 ¶ 2 of response filed on 18 February 2021, henceforth “Response”) have been fully considered.  In view of the amendments to claim 14, the rejection as mentioned in ¶ 3 of the NFOA has been withdrawn.  Furthermore, the rejections as set forth in ¶ 6 and 7 of the NFOA have also been withdrawn.  However, the Non-Final Office Action (at ¶ 5 and 8) also indicated additional issues present claims 15 and 19, and as these additional issues have not been fully addressed via amendment, claims 15-17 and 19 are still deemed indefinite.
Applicant’s arguments with respect to the all prior art rejections relying on at least the reference Joubaud have been fully considered.  In view of the amendment to claim 14, these aforementioned prior art rejections have been withdrawn.


Concluding Remarks
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/Z. Jim Yang/Primary Examiner, Art Unit 1781